Citation Nr: 0801351	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision and a January 
2005 administrative decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which, in pertinent part, increased the veteran's 
noncompensable disability evaluation for a low back 
disability to a 10 percent rating, effective December 21, 
2001, and denied entitlement to nonservice-connected pension 
benefits.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina.  

In a June 2003 rating decision, rating for the veteran's low 
back disability was increased to 20 percent, effective 
December 21, 2001.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased rating 
for a low back disability remains before the Board.

The veteran failed to report for a hearing before a Veterans 
Law Judge at the RO in April 2004.  In a report of contact 
dated in September 2007, it was reported that she clarified 
that she did not want a hearing.  Her hearing request is 
deemed withdrawn.  

In March 2005, the veteran submitted a statement that the RO 
construed as disagreeing with the effective date of the 20 
percent rating.  In a September 2007, rating decision, the RO 
advised the veteran that the notice of disagreement was 
untimely, and denied entitlement to an earlier effective 
date.  The record contains no disagreement with these 
determinations.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran satisfied each of 
these requirements.  Her claim for a total rating based on 
individual unemployability was denied by the RO in an 
unappealed rating decision issued in November 2005.



FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of forward flexion to 40 degrees; limitation of 
motion more nearly approximates the severe than moderate 
level.

2.  The veteran's low back disability is not manifested by 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

3.  The veteran's low back disability is not manifested by 
objective evidence of neurological impairment or 
intervertebral disc syndrome.  

4.  The veteran did not serve on active duty during a period 
of war.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002);  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5292, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 
(2007).

2.  The veteran did not have qualifying service for pension 
benefits, and her claim for non-service-connected pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for nonservice-connected 
pension benefits, there is no outstanding evidence, and the 
claim does not turn on a medical question for which an 
opinion would be necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to nonservice-connected pension 
benefits.  Hence, the duties to notify and assist imposed by 
the VCAA are not applicable to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

With respect to the veteran's claim for entitlement to an 
increased rating for her low back disability, in a letter 
issued in February 2003, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate her claim.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the February 2003 VCAA 
letter contained a notation that the veteran should provide 
VA with information describing additional evidence or the 
evidence itself.  This statement served to advise the veteran 
to submit any evidence in her possession pertinent to the 
claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the February 2003 letter, and she has 
established service connection for the back disability, hence 
these elements are substantiated.  She received information 
regarding the effective date or disability rating elements in 
March 2006.  

Although complete VCAA notice was not provided until March 
2006 after the initial adjudication of the claim, this 
deficiency was cured by the readjudication of the claim in 
May 2007, after the proper notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the veteran was provided 
proper VA examinations in September 2002 and July 2006 to 
determine the severity of her low back disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  A 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating is assigned for severe intervertebral 
syndrome with recurring attacks and intermittent relief.  
38 C.F.R. § 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent evaluation with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
and cervical spine disabilities are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for ankylosis of the entire spine.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for the veteran's low back disability was 
granted in a June 1988 rating decision with a noncompensable 
disability rating assigned, effective March 12, 1988.  As 
noted above, an increased rating of 10 percent was granted in 
the September 2002 rating decision on appeal, effective 
December 21, 2001, the date the veteran's claim for an 
increased rating was received.  An increased rating of 20 
percent was granted in a June 2003 rating decision, also 
effective December 21, 2001.

In response to her disagreement with the 10 percent 
disability rating assigned to her low back disability, the 
veteran was provided a VA examination in September 2002.  She 
complained of constant low back pain with weakness and 
stiffness increased with prolonged sitting, lifting, walking, 
and standing.  She also reported that pain traveled 
intermittently into her left leg.  The veteran denied 
instability, locking, or redness.  She stated that she was 
unemployed and she was unable to play sports or take long 
walks due to low back pain.  

Upon physical examination, the veteran had erect posture with 
no evidence of deformity.  There was positive exquisite 
tenderness to palpation across the sacrum along with mild 
swelling.  There was full range of the back with pain 
throughout range of motion testing.  Strength was full in 
both lower extremities and the veteran's gait was even 
without listing.  There was also full range of motion of the 
right and left hips with pain throughout range of motion 
testing.  

The diagnosis was status post multiple low back injuries 
during military service with residual X-ray findings of an 
old healed fracture of the left lower ilium, healed coccygeal 
fracture with angulation, and misalignment symptomatic in the 
lumbar spine, sacrum, coccygeal areas and hip joints.  

Treatment records from the VA Medical Center (VAMC) show that 
the veteran's low back was X-rayed in October 2001.  
Schmorl's nodes were suspected at L1, L2, and L3, and there 
was a slight loss of thoracolumbar lordosis.  There was no 
degenerative disc disease and no spondylolysis.  

Minimal sacroiliitis was suspected.  In May 2002 the veteran 
was seen for an acute flare of chronic back pain with sciatic 
pain and arthritis.  Six months later, in November 2002, she 
was noted to have mild spinous and paraspinous tenderness at 
L5-S1with sciatic notch pain.  

An X-ray from December 2002 showed that the veteran had a 
normal spine.  Similarly, in November 2003 the veteran's 
spine was normal upon physical examination.  In November 
2004, the veteran underwent a CT scan of his lumbar spine 
that showed an unremarkable lumbar spine for the veteran's 
age.  Following examination in March 2005 and review of the 
veteran's X-rays, a VA physician noted that there was no 
evidence of hip arthritis and no weakness or numbness of the 
lower extremities.  

The veteran was afforded another VA examination to determine 
the current severity of her low back disability.  She stated 
that she experienced moderate decreased motion and spasms, as 
well as mild weakness of her lower back.  The veteran's 
posture and gait were normal and there was no ankylosis of 
the spine.  Upon physical examination, mild spasm was noted 
bilaterally.  

Flexion of the thoracolumbar spine was to 60 degrees with 
extension to 15 degrees, bilateral lateral flexion to 25 
degrees, bilateral lateral rotation to 20 degrees; all with 
pain beginning at the endpoint.  There was additional loss of 
motion upon repetition due to pain, fatigue, weakness, and 
lack of endurance.  Flexion was further reduced to 40 degrees 
and extension was further reduced to 5 degrees.  Sensory 
examination of the lower extremities was normal.  The 
diagnosis was chronic low back strain/sprain with significant 
effects on daily and occupational activities.  

Additional VAMC treatment records show that in February 2006 
the veteran was treated for an acute exacerbation of her low 
back disability.  She was prescribed medication and noted to 
have no neurologic findings.  A year later, in March 2007, 
the veteran reported intermittent pain radiating to her 
bilateral buttocks and legs, but there was no evidence of 
decreased sensation to light touch or other neurological 
abnormalities.  

The most recent X-ray of the veteran's spine was conducted in 
April 2007.  The vertebral bodies and spaces were well-
preserved and there was no evidence of a compression fracture 
or subluxation.  There was no spondylolysis or 
spondylolisthesis.  The sacroiliac joints were not fused or 
sclerotic.  The impression was a normal X-ray of the lumbar 
spine.  

Analysis

As a preliminary matter, the Board notes that the veteran has 
not been diagnosed with degenerative disc disease or 
intervertebral disc syndrome in her lumbar spine.  In fact, 
the veteran's lumbar X-rays have consistently showed well-
preserved disc spaces.  The veteran has also not alleged, and 
the record does not show, that she has experienced any 
incapacitating episodes requiring bedrest prescribed by a 
physician.  In fact, while the veteran was treated in 
February 2006 for an acute exacerbation of low back pain, she 
was only prescribed medication.  Therefore, she is not 
entitled to an increased rating under Diagnostic Code 5293 
(2002 & 2003), or 5243 (2007).

Furthermore, as noted above, separate evaluations are 
warranted for neurological disabilities associated with 
spinal disabilities; however, the record contains no 
objective medical evidence of radiculopathy from the 
veteran's low back disability.  In particular the Board notes 
that the September 2002 and July 2006 VA examiners found no 
evidence of radiculopathy from the veteran's low back.  
Therefore the criteria for evaluating intervertebral 
neuropathy are not applicable to this claim.  

With respect to whether a higher initial rating is warranted 
under the former or the current criteria due to limitation of 
motion, the evidence shows that the veteran's range of motion 
was most limited at her most recent VA examination in July 
2006.  Following repetitive motion testing, flexion was 
limited to 40 degrees and extension was limited to 15 degrees 
due to pain, fatigue, weakness, and lack of endurance.  
Therefore, even when all functional limitations are 
considered, it is clear that the veteran's low back 
disability is not manifested by limitation of motion that 
most nearly approximates severe, forward flexion limited to 
30 degrees or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 
4.59.

There is also no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  While the July 2006 VA examiner noted that the 
veteran's low back disability had significant effects on her 
occupational and daily activities, she was found to have only 
moderate pain.  X-rays and the CT scan of the lumbar spine 
have been normal.  The earlier suspicions of Schmorl's nodes 
and mildly decreased lordosis have not been confirmed on 
subsequent studies.

Inasmuch as examiners have not found any neurologic 
impairment, additional ratings on that basis are not 
warranted.

Therefore, it is clear that even when all pertinent 
disability factors are considered, the veteran's low back 
disability does not more nearly approximate the criteria for 
an evaluation in excess of 20 percent.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

Other Considerations

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria. 

While the July 2006 VA examiner did note that the veteran's 
low back disability would have a significant effect on her 
employment activities due to increased absenteeism, the 
objective medical findings show that the manifestations of 
the disability are consistent with the schedular criteria.  
In this regard, the Board notes that the veteran maintains 
useful motion of her spine, has not been prescribed bedrest 
by her physicians when treating exacerbations of low back 
pain, and X-rays of her spine have been normal.  

The 20 percent rating is meant to compensate for considerable 
loss of working time from exacerbations or illness 
proportionate to that evaluation.  38 C.F.R. § 4.1 (2007).  
Given her range of motion, the absence of neurologic 
findings, or abnormalities on diagnostic studies, and the 
fact that the disability has required treatment on only a few 
occasions; the Board is unable to find that the disability 
causes marked interference with employment beyond that 
contemplated by the 20 percent rating.

While the veteran has been awarded Social Security disability 
benefits, the grant was based on conditions other than the 
back disability, namely, rheumatoid arthritis and post-
traumatic stress disorder.

In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 20 percent evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


Nonservice-Connected Pension Claim

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2). "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service:  (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the veteran's service records from the United 
States Army show that she entered active service on May 23, 
1984, and was discharged from active service on March 11, 
1988.  Findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No other 
military service is reported, and the veteran has not 
disputed the service department's report of her service 
dates.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  The Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the 
period beginning on August 2, 1990, and ending on a date to 
be prescribed by Presidential proclamation or law.  See 38 
U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In this case, the veteran did not serve during a period of 
war as defined by law or regulation.  As the veteran had no 
wartime service, she is ineligible for pension benefits.  See 
38 U.S.C.A. § 1521(j).  As the law is dispositive of the 
veteran's claim for nonservice-connected pension benefits, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


